EXHIBIT 99.2 NEWS RELEASE DATED NOVEMBER 2, 2009 TASMANMETALSLTD Strategic Metals Strategic Locations News Release 2nd November 2009 TASMAN BEGINS RARE EARTH AND IRON EXPLORATION IN SCANDINAVIA Vancouver, Canada – Tasman Metals Ltd. (“Tasman” or the “Company”) (TSXV - TSM). Mr Mark Saxon, President and CEO, is pleased to provide an update on the Company’s exploration projects.Tasman was established on October 22nd through the amalgamation of Ausex Capital Corp., Lumex Capital Corp., both capital pool companies, and a private company, Tasman Metals Ltd., under the Business Corporations Act (British Columbia).Tasman is the 100% owner of seven iron ore exploration claims close to the iron mines of the Kiruna district and twenty nine claims and claim applications for strategic metals, including rare earth elements (REE) in Sweden, Finland and Norway. Sweden is the home of REE’s, which were first discovered in a quarry in the village of Ytterby, near Stockholm.REE (see Table 1 for full element list) consumption is growing, being essential in the production of hybrid/electric cars, solar panels, wind turbines, compact florescent lighting, high-energy magnets, mobile phones and computers.Tasman is well placed as the European Union is actively supporting policies to promote the domestic supply of REE’s to secure high-tech industry. In Sweden, Tasman has applied for four exploration claims totaling 7,113 hectares considered prospective for REE’s, including the Norra Kärr project where exploration is being initiated.The project is located in southern Sweden, 15km NNE of the township of Gränna, 300km SW of Stockholm (Figure 1) and is located within farming and forestry land with a major highway running within 700m of the project area.Norra Kärr is a peralkaline nepheline syenite intrusion which covers 400m by 1200m in area.The site was first discovered in 1906, and subsequently explored and test mined for nepheline, zirconium (Zr) and hafnium (Hf).The project shows geological similarity to REE/Zr/Niobium (Nb) mines of the Lovozero province (Russia) and advanced projects at Kipawa Lake (Ontario), Strange Lake (Quebec) and Dubbo (Australia). Previous exploration at Norra Kärr has principally been undertaken by Swedish mining company Boliden AB.During the 1970’s Boliden sampled two long trenches 400m apart across the intrusion, returning: NORTH TRENCH244m at 1.9% ZrO2, 0.37% TREO* SOUTH TRENCH149m at 1.49% ZrO2, 0.43% TREO; and 52m at 1.47% ZrO2, 0.54% TREO *TREO total rare earth oxide + yttrium oxide (Y2O3); ZrO2 zirconium oxide; Although “TREO” is quoted above, samples taken by Boliden were not assayed for 6 of the 9 higher value, heavy rare earth elements (HREE’s).Twenty-seven random, non-representative rock samples submitted for assay by Tasman has confirmed the presence of HREE’s in the Norra Kärr intrusion.The 27 samples ranged from 0.09% to 0.7% and averaged 0.35% TREO.Weight percent of HREO (heavy rare earth element oxides) relative to TREO ranged from 24 - 68% and averaged 54%, showing Norra Kärr to be elevated in the higher value HREE’s relative to light rare earth elements (“LREE”).Most known REE deposits are dominated by the LREE’s and typically contain 1-3% HREO in the TREO.Sampling also suggests the Norra Kärr intrusion does not contain significant concentrations of radioactive elements. The aerial extent of the Norra Kärr intrusion and trench sampling by Boliden define an exploration target to a depth of 55m of 35 to 40 million tonnes at a grade between 0.4-0.6% TREO, 1.5-1.9% ZrO2 and 0.2-0.4% Hf.The potential quantity and grade indicated for the exploration target is conceptual in nature and there has been insufficient exploration to define the target at this time and it is uncertain that further exploration will result in the definition of a resource. Tasman's consulting independent geologist, John Nebocat of Pacific Geological Services has recently completed a site visit to review historic work andpropose an exploration program.Mr. Nebocat will prepare a NI43-101 report on the Norra Kärr project, the Company's key REE property.Following Mr. Nebocat's preliminary observations, a work plan HEAD OFFICE: Suite 1305 – 1090 West Georgia Street Vancouver, BCV6E 3V7 CANADA TSXV:TSM www.tasmanmetals.com info@tasmanmetals.com EUROPEAN OFFICE: Kyrkgatan 41 BODEN 961 35 SWEDEN 2 has been submitted to local authorities and landholders to permit drilling of the Norra Kärr intrusion.Work plans have also been prepared by Tasman, to permit work on the Company’s iron ore projects in the Kiruna district during the coming winter period. In Finland, the company has made 19 claim reservation applications totaling 168km2 and four claim applications totaling 268 hectares.The claim applications cover and surround the historic Korsnas mine, where a total of 870,000 tonnes at 3.56% lead and 0.83% REE were mined between 1959 and 1972.Claim reservation applications have been lodged over Katajakanka/Kontioaho, a peralkaline intrusion, the Iivaara carbonatite intrusion and the margin of the large Sokli carbonatite.In Norway, Tasman has submitted one claim application covering 30 hectares. Mr Saxon states, “Tasman is a “high-tech” strategic metal company, exploring REE and iron ore projects in Europe.Tasman’s flagship REE property in Scandinavia is the higher value HREE-dominant Norra Kärr peralkaline intrusion, which has never been systematically explored for its REE content, but was designated “of national interest” in 1994 by the Swedish Geological Survey as a potential future source of REE.With C$2.5M cash and an experienced team already in place, Tasman is well set to commence exploration on its strategic European metal portfolio.” Tasman will return to trade on the TSX Venture Exchange on Tuesday 3rd of November 2009 under the symbol “TSM”. Samples submitted by Tasman Metals Ltd were analyzed by the ME-MS81 technique by ALS Chemex Ltd's laboratories in Pitea, Sweden and Vancouver, Canada, where duplicates, repeats, blanks and known standards were inserted according to standard industry practice.Where over-range for ME-MS81, Zr was determined using the ME-XRF12 technique.The qualified person for the company's exploration projects, Mark Saxon, President and Chief Executive Officer of Tasman and a member of the Australasian Institute of Mining and Metallurgy and Australian Institute of Geoscientists, has reviewed and verified the contents of this release. On behalf of the Board, "Mark Saxon" Mark Saxon, President & CEO Investor Information www.tasmanmetals.com 1305 – 1090 West Georgia St., Vancouver, BC, V6E 3V7 Company Contact: Mariana Bermudez +1 (604) 685 9316 Investor Relation Consultants - Mining Interactive Nick Nicolaas +1 (604) 657 4058 Email: info@tasmanmetals.com Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this news release. Forward Looking Statements. This Company news release contains certain "forward-looking" statements and information relating to the Company that are based on the beliefs of the Company's management as well as assumptions made by and information currently available to the Company's management. Such statements reflect the current risks, uncertainties and assumptions related to certain factors including, without limitations, competitive factors, general economic conditions, customer relations, relationships with vendors and strategic partners, the interest rate environment, governmental regulation and supervision, seasonality, technological change, changes in industry practices, and one-time events.Should any one or more of these risks or uncertainties materialize, or should any underlying assumptions prove incorrect, actual results may vary materially from those described herein. Figure 1: Location of the Norra Kärr project, Sweden METAL OXIDE NAME USAGE Sc Scandium X-ray tubes, catalysts for polymerisation, hardened Ni-Cr superalloys, dental porcelain. Zr ZrO2 Zirconium Zirconium is used as an alloying agent due to its high resistance to corrosion. Nb Nb2O3 Niobium Niobium is used mostly in alloys, the largest part in special steel such as that used in gas pipelines. RARE EARTH ELEMENT (LANTHANIDES) LIGHT REE’S La La2O3 Lanthanum Ceramic glazes, high quality optical glass, camera lenses, microwave crystals, ceramic capacitors. Ce Ce2O3 Cerium Glass polishing, petroleum cracking catalysts, alloys - with iron for sparking flints for lighters, with aluminium, magnesium and steel for improving heat and strength properties, radiation shielding. Pr Pr2O3 Praseodymium Yellow ceramic pigments, tiles, ceramic capacitors. With neodymium in combination for goggles to shield glass makers against sodium glare, permanent magnets, cryogenic refrigerant. Nd Nd2O3 Neodymium Ceramic capacitors, glazes and coloured glass, lasers, high strength permanent magnets as neodymium-iron-boron alloy, petroleum cracking catalysts. Pm Pm2O3 Promethium Radioactive promethium in batteries to power watches, guided missile instruments. Sm Sm2O3 Samarium In highly magnetic alloys for permanent magnet as Samarium-Cobalt alloy; probably will be superseded by neodymium. Glass lasers. Reactor control and neutron shielding. HEAVY REE’S Eu Eu2O3 Europium Control rods in nuclear reactors. Coloured lamps, cathode ray tubes. Red phosphor in TV tubes. Gd Gd2O3 Gadolinium Solid state lasers, constituent of computer memory chips, high temperature refractories. Tb Tb2O3 Terbium Cathode ray tubes, magnets, optical computer memories; hard disk components. Dy Dy2O3 Dysprosium Controls nuclear reactors. Alloyed with neodymium for permanent magnets. Catalysts. Ho Ho2O3 Holmium Controls nuclear reactors; catalysts; refractories. Er Er2O3 Erbium In ceramics to produce a pink glaze; infra-red absorbing glasses. Tm Tm2O3 Thulium X-ray source in portable X-ray machines. Yb Yb2O3 Ytterbium Practical values presently unknown. Research. Lu Lu2O3 Lutetium Deoxidiser in stainless steel production, rechargeable batteries, medical uses, red phosphors for colour television, superconductors. Y Y2O3 Yttrium Deoxidiser in stainless steel production, rechargeable batteries, medical uses, red phosphors for TV. Hf HfO2 Hafnium Hafnium is used in filaments, electrodes, and semiconductor fabrication processes for circuits Table 1: Strategic Metals, including Rare Earth Elements and their common usage Acronyms used throughout this press release are defined below: REE rare earth elements, lanthanum to lutetium by atomic weight plus yttrium LREElight rare earth elements, lanthanum to samarium by atomic weight HREEheavy rare earth elements, europium to lutetium plus yttrium TREOrare earth elements, calculated as oxides, including lanthanum to lutetium plus yttrium HREOheavy rare earth elements, as per HREE above, calculated as oxides LREOlight rare earth elements, as per LREE above, calculated as oxides
